DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 5, 7, 8, 11, 16-20, 23, 24, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Finley 7,579,978 in view of Simonson et al 10,254,399 (hereinafter Simonson) and Lee et al 20070013575 (hereinafter Lee).
Regarding claim 1, Finley discloses a method of performing object verification using radar images (see fig. 4), the method comprising: obtaining a first radar image and a second radar image (42, 46, see fig. 4, col. 3, lines 28-36 and 48-52, col. 4, lines 11-15); extracting features from the first radar image (extracting or detecting features, shapes, registration points, from first and second images, see fig. 4, col. 3, lines 59-62, col. 4, lines 17-21); 

determining distances between the features extracted from the first radar image and second radar image (steps 50 and 52, fig. 4, col. 5, lines 4-9);
determining a similarity between an object represented by the first radar image and an object represented by the second radar image based on the distances between the first features extracted from the first radar image and the second features extracted from the second radar image (steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7); and determining whether the object represented by the first radar image matches the object represented by the second radar image based on the determined similarity (determining high correlation between features in first and second images, steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7).  
Finley does not disclose the features extracted from the first radar image based on at least an amplitude and phase for each pixel in the first radar image; and
the features extracted from the second radar image based on at least an amplitude and phase for each pixel in the second radar image.
In the same field of endeavor, Simonson discloses a method of performing object verification using radar images, the method comprising: 
obtaining a first radar image and a second radar image (see fig. 1, col. 1, lines 48-51, col. 15, lines 2-22);

extracting features from the second radar image, the features extracted from the second radar image based on at least an amplitude and phase for each pixel in the second radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simonson with Finley by comparing amplitude and phase of pixels from radar images, as disclosed by Simonson, for the benefit of enabling detection and identification of small moving targets.
The combination of Finley and Simonson does not disclose wherein the features extracted from the first radar image includes a respective magnitude for each pixel in the first radar image, a magnitude for a pixel in the first radar image being calculated  based on at least an amplitude and a phase of at least a first radio signal corresponding the pixel in the first radar image; and wherein the features extracted from the second radar image includes a respective magnitude for each pixel in the first radar image, a magnitude for a pixel in the second radar image being calculated based on at least an 
In the same field of endeavor, Lee discloses an imaging system for obtaining images from a target (see fig. 1, [0034]-[0036]), wherein features extracted from the target include a respective magnitude for each pixel in the target image, a magnitude for a pixel in the target image being calculated based on at least an amplitude and a phase of at least the radio signal corresponding the pixel in the target image (signals 170 and 175 are used to determine the value (~magnitude) of a pixel corresponding to the target 155; the signals 170 and 175 contain real and imaginary parts, see fig. 1, [0042]-[0044]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Finley and Simonson by calculating a magnitude value of a pixel based on amplitude and phase of the pixel, as disclosed by Lee et al, for the benefit of providing a way of efficiently comparing radar images.
Finley as modified by Simonson and Lee does not specifically disclose a magnitude for a pixel in the first radar image being calculated based on at least an absolute value of an amplitude and a phase of at least a first radio signal corresponding to the pixel in the first radar image, a magnitude for a pixel in the second radar image being calculated based on at least an absolute value of an amplitude and a phase of at least a second radio signal corresponding to the pixel in the second radar image; and 

The examiner however maintains that choosing to calculate the magnitudes for a pixel in the first and second radar images based on an absolute value of the amplitude and phase of the first radio signal corresponding to a pixel in the first and second radar images respectively doesn’t change the fact that the same magnitudes based on amplitude and phase of the radio signals corresponding to a pixels in the radar images are still being used to determine the distances and similarity between an object in the first radar image and an object in a second radar image. In fact, the absolute value may be same as the amplitude and a phase, since the absolute value is just the distance of the magnitude to/from zero (i.e., non-negative value). Therefore, since the same magnitudes (i.e., magnitude for a pixel… based on a first radar image/second radar image) are still being compared, and the absolute value is being applied to both radio signals, it would have been obvious to try a comparison of the absolute value of the magnitudes for determining the distances between the magnitudes to yield the predictable result of determining if the features in the first and second radar image are highly correlated or match each other.
Regarding claim 20, Finley discloses an apparatus for performing object verification using radar images (see fig. 4), comprising:  a memory configured to store one or more radar images (16, see figs. 1 and 2, col. 3, lines 15-21 and 56-67); and a processor (12, see figs. 1 and 2, col. 3, line 16) configured to: obtain a first radar image and a second radar image (42, 46, see fig. 4, col. 3, lines 28-36 and 48-52, col. 4, lines 
extract features from the second radar image (extracting or detecting features, shapes, registration points, from first and second images, see fig. 4, col. 3, lines 59-62, col. 4, lines 17-21); 
determining distances between the features extracted from the first radar image and second radar image (steps 50 and 52, fig. 4, col. 5, lines 4-9);
determining a similarity between an object represented by the first radar image and an object represented by the second radar image based on the distances between features extracted from the first radar image and the features extracted from the second radar image (steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7); and determine whether the object represented by the first radar image matches the object represented by the second radar image based on the determined similarity (determining high correlation between features in first and second images, steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7).
Finley does not disclose the features extracted from the first radar image based on at least an amplitude and phase of at least a first radio signal corresponding to the pixel in the first radar image; and
the features extracted from the second radar image based on at least an amplitude and phase of at least a second radio signal corresponding to the pixel in the second radar image.

obtaining a first radar image and a second radar image (see fig. 1, col. 1, lines 48-51, col. 15, lines 2-22);
extracting features from the first radar image, the features extracted from the first radar image based on at least an amplitude and phase of at least a first radio signal corresponding to the pixel in the first radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37); and
extracting features from the second radar image, the features extracted from the second radar image based on at least an amplitude and phase of at least a second radio signal corresponding to the pixel in the second radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Simonson with Finley by comparing amplitude and phase of pixels from radar images, as disclosed by Simonson, for the benefit of enabling detection and identification of small moving targets.
The combination of Finley and Simonson does not disclose wherein the features extracted from the first radar image includes a respective magnitude for each pixel in the first radar image, a magnitude for a pixel in the first radar image being calculated  based on at least an amplitude and a phase for the pixel in the first radar image; and 
In the same field of endeavor, Lee discloses an imaging system for obtaining images from a target (see fig. 1, [0034]-[0036]), wherein features extracted from the target include a respective magnitude for each pixel in the target image, a magnitude for a pixel in the target image being calculated based on at least an amplitude and a phase for the pixel in the target image (signals 170 and 175 are used to determine the value (~magnitude) of a pixel corresponding to the target 155; the signals 170 and 175 contain real and imaginary parts, see fig. 1, [0042]-[0044]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the combination of Finley and Simonson by calculating a magnitude value of a pixel based on amplitude and phase of the pixel, as disclosed by Lee et al, for the benefit of providing a way of efficiently comparing radar images.
Finley as modified by Simonson and Lee does not specifically disclose a magnitude for a pixel in the first radar image being calculated based on at least an absolute value of an amplitude and a phase of at least a first radio signal corresponding to the pixel in the first radar image, a magnitude for a pixel in the second radar image being calculated based on at least an absolute value of an amplitude and a phase of at least a second radio signal corresponding to the pixel in the second radar image; and 

The examiner however maintains that choosing to calculate the magnitudes for a pixel in the first and second radar images based on an absolute value of the amplitude and phase of the first radio signal corresponding to a pixel in the first and second radar images respectively doesn’t change the fact that the same magnitudes based on amplitude and phase of the radio signals corresponding to a pixels in the radar images are still being used to determine the distances and similarity between an object in the first radar image and an object in a second radar image. In fact, the absolute value may be same as the amplitude and a phase, since the absolute value is just the distance of the magnitude to/from zero (i.e., non-negative value). Therefore, since the same magnitudes (i.e., magnitude for a pixel… based on a first radar image/second radar image) are still being compared, and the absolute value is being applied to both radio signals, it would have been obvious to try a comparison of the absolute value of the magnitudes for determining the distances between the magnitudes to yield the predictable result of determining if the features in the first and second radar image are highly correlated or match each other.
Regarding claims 4 and 23 as applied to claims 1 and 20, Finley further discloses determining a distance between the features from the first radar image and the features from the second radar image (determining high correlation between features in first and second images, steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7); and determining the similarity between the object represented 
Regarding claims 5 and 24 as applied to claims 1 and 20, Finley as modified by Simonson and Lee discloses the claimed invention. Simonson further discloses wherein the features extracted from the first radar image include at least the amplitude and the phase for the pixel in the first radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37), and wherein the features extracted from the second radar image include at least the amplitude and the phase for the pixel in the second radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37). 
Regarding claims 7 and 26 as applied to claims 1 and 20, Finley as modified by Simonson and Lee discloses the claimed invention. Simonson further discloses wherein determining the distances between the first respective magnitudes corresponding to the features from the first radar image and the second respective magnitudes corresponding to the features from the second radar image includes:
determining a first respective distance between a respective amplitude for each pixel in the first radar image and a corresponding amplitude for a corresponding pixel in the second radar image (pixels in the first and second SAR images, the pixels having 
determining a distance between the phase for each pixel in the first radar image and the phase for each pixel in the second radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37).
Regarding claims 8 and 27 as applied to claims 1 and 20, Finley as modified by Simonson and Lee discloses the claimed invention. Simonson further discloses wherein determining the distances between the first respective magnitudes corresponding to the features from the first radar image and second respective magnitudes corresponding to the features from the second radar image further includes: determining a respective distance between the respective magnitude for the amplitude and phase for each pixel in the first radar image and the respective magnitude for the amplitude and phase for each pixel in the second radar image (pixels in the first and second SAR images, the pixels having amplitude and phase, are compared to each other, see fig. 1, col. 1, line 54 – col. 2, line 8, col. 6, lines 4-37). Lee discloses an imaging system for obtaining images from a target (see fig. 1, [0034]-[0036]), wherein features extracted from the target include a respective magnitude for each pixel in the target image, a magnitude for a pixel in the target image being calculated based on at least an amplitude and a phase for the pixel in the target image (signals 170 and 175 are used to determine the value (~magnitude) of a pixel corresponding to the target 155; the signals 170 and 175 contain real and imaginary parts, see fig. 1, [0042]-[0044]).

Regarding claims 11 and 30 as applied to claims 1 and 10, Finley further discloses wherein the similarity between the object represented by the first radar image and the object represented by the second radar image is determined using a mapping function between matching labels and distances between the features from the first radar image and the features from the second radar image (determining high correlation between features in first and second images, which indicates a match between the first and second images, steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7).
Regarding claim 16 as applied to claim 1, Finley further discloses wherein the object represented by the first radar image is determined to match the object represented by the second radar image when the determined similarity is greater than a pre-determined matching threshold (determining high correlation between features in first and second images, which indicates a match between the first and second images, steps 50, 52, see fig. 4, col. 4, lines 11-23 and col. 4, line 60 – col. 5, line 7).  
Regarding claim 17 as applied to claim 1, Finley further discloses wherein the object represented by the first radar image is determined not to match the object represented by the second radar image when the determined similarity is less than a pre-determined matching threshold (determining high correlation between features in 
Regarding claim 18 as applied to claim 1, Finley further discloses wherein the first radar image is an input image obtained from a radar measurement device, and wherein the second radar image is an enrolled image from an enrolled database (42, 46, see fig. 4, col. 3, lines 28-36 and 48-52, col. 4, lines 11-15).  
Regarding claim 19 as applied to claim 1, Finley further discloses wherein the object represented by the first radar image is a first face, and wherein the object represented by the second radar image is a second face (42, 46, see fig. 4, col. 3, lines 28-36 and 48-52, col. 4, lines 11-15).  
Claims 2, 3, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Finley 7,579,978 in view of Simonson et al 10,254,399 (hereinafter Simonson) and Lee et al 20070013575 (hereinafter Lee) as applied to claims 1 and 20 above, and further in view of Carswell et al 10,718,863 (hereinafter Carswell).
Regarding claims 2 and 21 as applied to claims 1 and 20, Finley as modified by Simonson and Lee discloses the claimed invention except wherein the first radar image and the second radar image are generated using radio signals from an array of antennas, wherein the signals include the first radio signal and the second radio signal. However, in the same field of endeavor, Carswell discloses first radar image and the second radar image generated using first and second radio signals from an array of antennas (see figs. 2 and 4, col. 9, lines 18-30, col. 10, line 53 – col. 11, line 11).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Finley as 
Regarding claims 3 and 22 as applied to claims 2 and 21, Finley as modified by Simonson, Lee, and Carswell discloses the claimed invention. Carswell further discloses wherein each pixel in the first radar image corresponds to at least one antenna from the array of antennas, and wherein each pixel in the second radar image corresponds to at least one antenna from the array of antennas (see figs. 2 and 4, col. 9, lines 18-30, col. 10, line 53 – col. 11, line 11, col. 11, lines 48-67).  
Claims 9, 10, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Finley 7,579,978 in view of Simonson et al 10,254,399 (hereinafter Simonson) and Lee et al 20070013575 (hereinafter Lee) as applied to claim 11 above, and further in view of Matsumura JP 2002350529 A.
Regarding claims 9 and 28 as applied to claims 1 and 20, the combination of Finley, Simonson, and Lee disclose the claimed invention except wherein the features extracted from the second radar image further include at least a magnitude for each pixel in the second radar image, the magnitude for a pixel in the second radar image calculated based on the amplitude and the phase for the pixel in the second radar image. However, in a similar field of endeavor, Matsumura discloses a radar signal processing method comprising; for a plurality of range bins, extracting amplitude and phase values (see [0008]-[0012] of the English translation).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumura with 
Regarding claims 10 and 29 as applied to claims 9 and 28, the combination of Finley, Simonson, Lee and Matsumura disclose the claimed invention. Matsumura discloses a radar signal processing method comprising; for a plurality of range bins, extracting amplitude and phase values (see [0008]-[0012] of the English translation). Lee discloses wherein features extracted from the target include a respective magnitude for each pixel in the target image, a magnitude for a pixel in the target image being calculated based on at least an amplitude and a phase for the pixel in the target image (signals 170 and 175 are used to determine the value (~magnitude) of a pixel corresponding to the target 155; the signals 170 and 175 contain real and imaginary parts, see fig. 1, [0042]-[0044]). Thus, the combination of Finley, Simonson, Lee and Matsumura discloses wherein the respective magnitude for each pixel in the first radar image is extracted for each range bin of the plurality of range bins corresponding to each pixel in the first radar image, and wherein the respective magnitude for each pixel in the second radar image is extracted for each range bin of the plurality of range bins corresponding to each pixel in the second radar image.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Finley 7,579,978 in view of Simonson et al 10,254,399 (hereinafter Simonson) and Lee et al 20070013575 (hereinafter Lee) as applied to claim 11 above, and further in view of Levinson et al 20190295315 (hereinafter Levinson).
claims 12-15 as applied to claim 11, Finley as modified by Simonson and Lee disclose the claimed invention except wherein the mapping function is determined using a support vector machine (SVM), wherein the mapping function is determined using a support vector machine (SVM) and principal component analysis (PCA), and wherein the mapping function is determined using a Partial Least Squares Regression (PLSR), and wherein the mapping function is determined using a deep neural network.  However, in a similar field of endeavor, Levinson discloses multiple machine learning features for performing mapping of images from different types of sensor devices, the machine learning features comprising at least one of a support vector machine (SVM), principal component analysis (PCA), Partial Least Squares Regression (PLSR), and deep Neural Network ([0072], [0076], [0084], [0094], [0096]-[0101], [0014]).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Levinson with Finley as modified by Simonson by using any of the machine learning techniques listed in Levinson for detecting a match between radar images, for the benefit of accurately identifying matching features in the images.
Allowable Subject Matter
Claims 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 31 as applied to claim 20, Findlay as modified by Simonson .
Regarding claim 31 as applied to claim to claim 20, Findlay as modified by Simonson and Lee discloses the claimed invention except wherein the absolute value of the amplitude and the phase of at least the first radio signal corresponding to the pixel in the first radar image is calculated as a first root sum of squares of the amplitude and the phase of at least the first radio signal, and the absolute value of the amplitude and the phase of at least the second radio signal corresponding to the pixel in the second radar image is calculated as a second root sum of squares of the amplitude and the phase of at least the second radio signal. The above novel features, in combination with the other recited limitations of claim 20, are not taught, suggested, or made obvious by Findlay, Simonson, or Lee, alone, or in combination.
Claims 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reason as claims 31 and 32. These claims depend on claim 1, which is the method claim of apparatus claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648